Title: To John Adams from Timothy Pickering, 18 October 1798
From: Pickering, Timothy
To: Adams, John


(private)Sir,Trenton Oct. 18. 1798.

I have the honour to return you Mr. Murray’s letter’s decyphered; the first is, in different points of view, very interesting. The name he refers to I retain for another conveyance.
General Pinckney is at Newark, where he proposes to stay ten days or a fortnight. He asked me (in his letter recd. the 16th) whether you would expect him to wait on you. I answered, that considering it must oblige him to leave his family and make an extra journey of more than five hundred miles, and expose him & his family, with a daughter sick, or in tender health, to make a voyage by land or water at a season of the year less eligible than the present, I was persuaded you would not expect it. This answer was sent before he, in a second letter, mentioned his intention to pass ten days or a fortnight at Newark. But I suppose it is the ill health of his daughter that occasions that stay. I suggested however that it would be desirable that he should commit to writing the information he would have given if he could have visited you in person.
He sent me two French news-papers which he had just recd. One contains the arret for taking off the embargo on American vessels, sndwhich offers a fresh insult to the government of the U. States. I had before seen a translation of it in the news-papers.
I have the honor  /to be with great respect, / sir, your most obt. servant
Timothy Pickering